Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 24 January 1818
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan




Dear Sir
1818


When President Munroe was upon his Tour Surrounded by the Military, encompassed by Citizens, harased by invitations to parties—and applications innumerable for office—Some Gentleman asked him if he was not compleatly worn out with fatigue—to which he replied—o No—a little flattery will Support a man through great fatigue—I may apply the observation to myself and Say that the flattery in your Letter leads me to break through the aversion which is daily diminishing increasing upon me to writing, and my correspondence is now confined to my children & Grandchildren. my Son JQA, whose Letters used always to be my delight when abroad, is now So prest and occupied wit with the Duties of his New department, that I Seldom get a Letter from him Mrs Adams however kindly Supplies his place and gives me the Daily occurences of the beaumond—tinctured Sometimes with a little political Suet.
You terify me my Dear Sir when you ask for Letters of mine to publish? It is true that dr Disney to whom the late mr Hollis bequeathed his Property found amongst his papers Some Letters from the President and from me, which he asked permission to publish. we had both forgotten the contents of them, but left it to his judgment to do with them as he pleased—and accordingly he publishd Some of them—one other addrest to my Son when he first went to France in the year 17. by Some means got into an English Magazine, and those I beleive are all the mighty Works which ever have or will by my consent appear before the public—Still I never Studied, my language is from the Heart the Spontaneous effusions of the Heart warm from the Heart & faithfull to its fires the Spontaneous effusions of Friendship—as Such I tender them to mr Vanderkemp—Sure of his returning Kindness and indulgence since I have no pretentions to the Character which he professes to fear that of a learned Lady—I have been So much flatterd with her. attention to the writings of my Son that as a mark of my perfect confidence in mr vanderkemp I venture to Send him for his perusal alone including his Lady and daughter, an Epistle written to me in the year  which I think a good History of the events of that period and which  to preserve as Such—you will See the political Sentiments at this day might keep alive animositys which it will be best to burry for the present. as the time has past by when the transactions took place—I have never ventured to communicate them but to a few chosen Friends—must therefore request you to return it to me with particular Care—as it is the original & only Copy I have—The Life which you Sent to my Friend was read by me with no Small interest and I could not keep communicating it to my Friend miss Welsh—She was So much pleased that She beged to take it with her to N york where She was going upon a visit to my Granddaughter mrs de wint. this must account for the delay in transmitting it to your Son in Philadelphia who I hope has received it long over this time present me kindly to your Lady and Daughter and beleive me with Sincere esteem and ardent / Friendship Your Humble Servant


A Adams




